                                                                                    FILED
                                                                                  IN CLERK'S OFFICE
                                                                            U.S. DISTRICT COURT ED.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                *     MAR 2s 2019       *
---------------------------------------------------------------X
                                                                             LONG ISL.ANO OFFICE
MARTIN DEKOM,

                                   Plaintiff,
                                                                   ORDER
                 -against-                                         l 7-CV-2712 (JFB) (ARL)

FANNIE MAE, et al.,

                                   Defendants.

-------------------------------------------------------X

JOSEPH F. BIANCO, District Judge:

        On February 26, 2019, Magistrate Judge Lindsay issued a Report and Recommendation

(the "R&R," ECF No. 230) recommending that the Court grant defendants' motions to dismiss

(ECF Nos. 175, 180, 181, 182, 184, 198) and deny plaintiffs motions seeking a change of venue

(ECF No. 72), to expedite discovery (ECF No. 139), judgment on the pleadings (ECF No. 208),

and objecting to evidence submitted by defendants. (ECF No. 209.) The R&R instructed that

any objections to the R&R be submitted within fourteen (14) days of service of the R&R. (R&R

22.) On March 1, 2019, plaintiff requested an extension of time to respond from March 13, 2019

to April 29, 2019. (ECF No. 231.) The Court granted this request in part, granting an extension

to respond to the motions addressed by the R&R to March 26, 2019 and to April 29, 2019 for

objections to the recommendation regarding the litigation injunction. (ECF No. 232.) On March

26, 2019, plaintiff filed his objections to the R&R. For the reasons set forth below, having

conducted a de novo review, the Court adopts the thorough and well-reasoned R&R in its

entirety, granting defendant's motion to dismiss and denying plaintiffs motions. Plaintiff has
until April 29, 2019 in order to file any objections to the recommendation that the Court issue an

order to show cause with respect to a litigation injunction.

                                       Standard of Review

       As a threshold matter, the Court notes that it is axiomatic that district courts are required

to read prose complaints liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); Chavis v. Chappius, 618 F.3d 162, 170 (2d

Cir. 2010), and to construe them "'to raise the strongest arguments that [they]

suggest[],"' Chavis, 618 F.3d at 170 (quoting Harris v. City of New York, 607 F.3d 18, 24 (2d

Cir. 2010)). Moreover, at the pleadings stage of the proceeding, the Court must assume the truth

of "all well-pleaded, nonconclusory factual allegations" in the complaint. Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 124 (2d Cir. 2010), aff'd, 569 U.S. 108 (2013) (citing Ashcroft v.

Iqbal, 556 U.S. 662 (2009)).

       A district judge may accept, reject, or modify, in whole or in part, the findings and

recommendations of the Magistrate Judge. See Deluca v. Lord, 858 F. Supp. 1330, 1345

(S.D.N.Y. 1994); Walker v. Hood, 679 F. Supp. 372, 374 (S.D.N.Y. 1988). As to those portions

of a report to which no "specific written objections" are made, the Court may accept the findings

contained therein, as long as the factual and legal bases supporting the findings are not clearly

erroneous. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149 (1985); Greene v. WCI

Holdings Corp., 956 F. Supp. 509,513 (S.D.N.Y. 1997). When "a party submits a timely

objection to a report and recommendation, the district judge will review the parts of the report

and recommendation to which the party objected under a de novo standard of review." Jeffries v.

Verizon, 10-CV-2686 (JFB)(AKT), 2012 WL 4344188, at *l (E.D.N.Y. Sept. 21, 2012); see also

28 U.S.C. § 636(b)(l)(C) ("A judge of the court shall make a de novo determination of those



                                                 2
portions of the report or specified proposed findings or recommendations to which objection is

made."); Fed. R. Civ. P. 72(b)(3) ("The district judge must determine de novo any part of the

magistrate judge's disposition that has been properly objected to. The district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the matter to

the magistrate judge with instructions.").

                                             Plaintiff's Objections

         Plaintiff objected to the R&R on the basis that it is "replete with fatalities" and "creates a

fiction in which the servicing of a mortgage loan is unrelated to the assignment." (Obj. at 2.)

Specifically, plaintiff argues that Bank of America "had no authority to pursue the foreclosure

action against [plaintiff] in 2014, nor did Nationstar have the right to continue it." (Id.)

Additionally, plaintiff argues that the R&R inappropriately held that the foreclosure process was

not unlawful. 1 because the record is lacking as to the actions of the referee appointed in

plaintiffs foreclosure. (Id.)       Finally, plaintiff argues that the R&R improperly found that the

Eleventh Amendment, the Rooker-Feldman doctrine, resjudicata, and collateral estoppel

mandate dismissal of all plaintiffs claims. (Id. at 5, 7.)

                                                      Analysis

         Having conducted a review of the full record and applicable law, and having conducted a

de novo review of the entire R&R, the Court adopts the analysis and recommendations contained

in the R&R in their entirety. 2


1
  Specifically, plaintiff argues that the record did not demonstrate that:(]) the actions of the referee, appointed in
plaintiffs foreclosure, were lawful (Obj. at 2); and (2) that defendant Bank of America delivered plaintiff a required
pre-foreclosure notice. (Id. at 3.)
2
  The Court notes that, although the R&R referred to the doctrines of res judicata and collateral estoppel as
jurisdictional, such issues are not jurisdictional, but rather are decided under a Rule I 2(b )( 6) standard. See
Thompson v. Cty. of Franklin, 15 F.3d 245, 253 (2d Cir. 1994). However, other than incorrectly labelling the
grounds as jurisdictional, the R&R correctly analyzed all the requirements of the doctrines of res judicata and
collateral estoppel as applied to this case.


                                                          3
        In particular, the Court finds that the R&R applied the proper legal standard in finding

that the claims against the State defendants-in their official capacities-are barred by the

Eleventh Amendment. Plaintiff makes two arguments: (1) plaintiff sued these State defendants

in both their official and personal capacities; and (2) the State defendants are "administrative

personnel" and thus not do not enjoy immunity. (Obj. at 5.) First, the Court finds that the

allegations concerning the State defendants are clearly regarding their activities in their official,

not personal, capacities. (See Amend. Compl. 130 where plaintiff refers to the state court being

"fraudulent" and alleges that defendant George Peck "knowingly acted outside of his

jurisdiction.") Second, the Court finds that plaintiff does not allege that these defendants were

merely administrative, but rather actively conspired to deprive plaintiff of his rights through a

"case fixing scheme in which legal filings were altered, diverted, destroyed, blocked, decided by

parties not empowered to do so, by and through applying extra-legal processes" to plaintiff. (Id.

at 17.) In short, after de novo review, the Court concludes that Magistrate Judge Lindsay

correctly found that plaintiffs current claims against the State defendants are barred by the

Eleventh Amendment, and must be dismissed.

       The Court also finds that the R&R correctly concluded that the claims should be

dismissed under the Rooker-Feldman doctrine, collateral estoppel and res judicata. (R&R at 15.)

       The Second Circuit has delineated four requirements for the application of the Rooker-

Feldman doctrine (which is jurisdictional in nature): (1) "the federal-court plaintiff must have

lost in state court"; (2) "the plaintiff must complain of injuries caused by a state-court

judgment"; (3) '"the plaintiff must invite district court review and rejection of that judgment";

and (4) "the state-court judgment must have been rendered before the district court proceedings

commenced." Caldwell v. Gutman, Mintz, Baker & Sonnenfeld!, P.C., 701 F. Supp. 2d 340,346



                                                  4
(E.D.N.Y. 2010) (quoting Hob/ock v. Albany County Bd. of Elections, 422 F.3d 77, 85 (2d

Cir.2005) (internal citations and quotations omitted). The Second Circuit has classified the first

and fourth requirements as "procedural" and the second and third requirements as

"substantive." The Court finds that both procedural and substantive requirements of this doctrine

have been met. Foremost, the Court agrees with the R&R that plaintiff is seeking review of the

state court judgment of foreclosure and sale. Although plaintiff argues that preclusion under

Rooker-Feldman is inappropriate because the "matter is still on appeal", the Court finds that

abstention is appropriate because "[r]egardless of the status of any state court appeals, [plaintiff]

is still seeking federal review of a state-court judgment." Caldwell, 701 F. Supp. 2d at 348

(citing Field Auto City, Inc. v. Gen. Motors Corp., 476 F.Supp.2d 545, 553 (E.D. Va.), a/f'd, 254

F. App'x 167 (4th Cir. 2007) (explaining that "[a] contrary rule would allow a state court litigant

to avoid Rooker-Feldman simply by filing the federal action while the state appeal is

underway"). This is what Rooker-Feldman prohibits. Finally, although plaintiff argues that his

alternative claims (e.g., FDCPA, fraud, RICO, and Section 1983) are independent and should

survive, the Court agrees with the R&R that such claims are '•inextricably intertwined" and are

barred. See Andrews v. Citimortgage, Inc., No. 14-CV-1534 JS AKT, 2015 WL 1509511, at *5

(E.D.N.Y. Mar. 31, 2015) ( "'a federal plaintiff cannot escape the Rooker-Feldman bar simply

by relying on a legal theory not raised in state court."') (quoting Lajaunie v. Samuels & Son

Seafood Co., 2014 WL 7190922, at *4 (S.D.N.Y. Dec. 12, 2014)).

       Additionally, in the alternative, the Court finds that the R&R utilized the proper legal

standard for res judicata and collateral estoppel, and correctly applied that standard, in finding

that the Court should dismiss the claims on those grounds. The underlying foreclosure and

extinguishment actions were previous adjudications on the merits and plaintiff had the



                                                  s
opportunity assert any additional claims in those state actions. Plaintiff argues that: ( 1) there

"was no actual foreclosure litigation", with the process actually being a "fraud scheme designed

to appear as bona fide" and he was "prohibited from raising any counterclaims, or defenses."

(Obj. at 15.) However, he provides only conclusory allegations in that regard.

         As the Court finds it lacks subject-matter jurisdiction under the Eleventh Amendment

(against the State Court defendants) and Rooker-Feldman doctrine, and the claims also should be

dismissed under the doctrine of res judicata and collateral estoppel, the Court agrees with the

R&R that plaintiffs motions to change venue, to expedite discovery, and for equal protection are

denied as moot, and the Court does not address the remaining arguments in the pending l 2(b)( 6)

motions. 3 As previously ordered, plaintiff shall file any objections to the R&R's

recommendation that this Court issue an order to show cause regarding a litigation injunction by

April 26, 2019.

                                                    Conclusion

         Having conducted a review of the full record and the applicable law, and having

conducted a de novo review of the entire R&R, the Court adopts the analysis and

recommendations contained in the well-reasoned and thorough R&R in their entirety.

Accordingly,

         IT IS HEREBY ORDERED that defendants' motions to dismiss (ECF Nos. 175, 180,

181, 182, 184, and 198) are granted. The Court denies plaintiffs motions seeking a change of

venue (ECF No. 72); to expedite discovery and for equal protection (ECF No. 139); for judgment




3
 The Court also notes that plaintiffs motion for partial summary judgment (ECF No. 208) is denied as moot. In
addition, although plaintiff objected to evidence submitted by the defendants (ECF No. 209), the Court need not
consider (and has not considered) that evidence for purposes of this ruling and thus, that motion is also denied as
moot.

                                                          6
on the pleadings or partial summary judgment as against Nassau County Clerk Maureen

O'Connell (ECF No. 208); and objecting to evidence submitted by defendants. (ECF No. 209).

         IT IS FURTHER ORDERED that plaintiff shall file any objections to the

recommendation regarding the litigation injunction by April 26, 20 I 9.




                                               /s/ Joseph F. Bianco

                                                     PHF. BIANCO
                                                    TED STATES DISTRICT JUDGE

Dated:         March 28, 2019
               Central Islip, NY




                                                7
